Citation Nr: 1750662	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  15-10 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to restoration of the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 2001 to July 2002 and February 2004 to April 2005.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision from the Department of Veterans (VA) Regional Office (RO) in Atlanta, Georgia.  

In July 2016 the Veteran's representative submitted a brief in response to a 90-day letter presenting arguments for service connection for bipolar disorder.  However, the record reflects that neither the Veteran nor her representative has submitted a service connection claim for bipolar disorder.  If the Veteran would like to file a claim, the Veteran and her representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).
 	
In April 2017 the Board remanded the issue on appeal for additional development.  The issue has now been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence does not reflect that the grant of service connection for PTSD was clearly and unmistakably erroneous.


CONCLUSION OF LAW

The criteria for restoration of service connection for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.105(d) (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is restoring service connection for PTSD, no discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran asserts that service connection for PTSD was improperly severed.  Once service connection has been granted, it can be severed only upon the Secretary's showing that the rating decision granting service connection is clearly and unmistakably erroneous, and only after certain procedural safeguards have   been met.  38 C.F.R. § 3.105(d); see also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified of the contemplated action at his or her latest address of record, will be furnished detailed reasons for the contemplated action, and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 C.F.R. § 3.105(d).  The Board notes that the RO complied with appropriate due process procedures concerning the severance.

The United States Court of Appeals for Veterans Claims (Court) has held that the same clear and unmistakable error standard that applies to a challenge to a prior adverse determination under 38 C.F.R. § 3.105(a) is also applicable in a severance determination under § 3.105(d).  Once service connection has been granted, 38 C.F.R. § 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof.  See Wilson v. West, 11 Vet. App. 383 (1998); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned."); Graves, 6 Vet. App. at 170 (holding that clear and unmistakable error is defined the same under 38 C.F.R. § 3.105(d) as it is under § 3.105(a)). 

In a January 2012 rating decision the Veteran was awarded service connection for PTSD and assigned a 50 percent rating effective August 4, 2010.  Service connection was awarded after a December 2011 VA examiner diagnosed PTSD based on the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV).  The examiner reported that the Veteran's stressors, going out into the countryside while serving in Bosnia and traveling along the Iranian border while in Iraq, were related to the Veteran's fear of hostile military/terrorist activity and met Criterion A for a diagnosis of PTSD under the DSM-IV.  The examiner reviewed collateral resources, including a letter from the Veteran's sister, relating significant changes in mood from the Veteran after her return from military duty.  The record reflects that the Veteran served in Bosnia and the stressor is related to service and consistent with the circumstances of service, as supported by the Veteran's written statements and RO hearing testimony, and there is no clear and convincing evidence to the contrary.  See 38 C.F.R. § 3.304(f).

Service connection was severed after a September 2012 VA examiner diagnosed schizoaffective disorder and reported that there was no exposure to a traumatic event.  The examiner reported that the Veteran scored high on a standardized symptom validity test indicating that she was exaggerating and perhaps feigning PTSD and other mental illnesses.  The examiner disagreed with the December 2011 findings and reported that the stressor events do not meet Criterion A under the DSM-IV and that the Veteran was in Iraq after her military service and, therefore, any potential diagnosis resulting from her Iraq experience could not be related to service.

On the basis of that examination, in October 2012 the Veteran was notified that it was proposed that her service-connected PTSD would be severed.  In April 2013 the Veteran was notified that service connection for PTSD was severed effective August 1, 2013.

The Board acknowledges the September 2012 examiner's contentions regarding the Veteran's mental disorder and that the second claimed stressor did not occur during military service.  However, this does not render the basis for the original decision awarding service connection for PTSD clearly and unmistakably erroneous.   A mere finding that a prior adjudication improperly weighed or evaluated the evidence of record is never a basis for a finding of clear and unmistakable error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Moreover, Criterion A of the DSM-IV does not require more than one stressor to diagnose PTSD, and as the December 2011 diagnosis is based on two separate stressors any conflation of the Veteran's time in Iraq with military service by the December 2011 examiner does not render the diagnosis clearly erroneous.  Instead, the RO essentially re-weighed the evidence finding the September 2012 examiner's opinion more probative than the December 2011 examiner's opinion.  While VA regulations do allow for severance of service connection when the diagnosis on which service connection was predicated was clearly erroneous, such a correction must be one on which reasonable minds could not differ, and that does not appear to be the case here.  Of note, in August 2014 a VA examiner again diagnosed PTSD.  

While the December 2011 examiner may not have provided as comprehensive a rationale as the September 2012 examiner, there is no evidence to indicate that the examination is not accurate and entitled to some probative weight.  It was conducted by a qualified psychologist who performed an in-person examination of the Veteran and reviewed the Veteran's military personnel records.  She determined that the Veteran did have a diagnosis of PTSD which was based on an adequate in-service stressor.


	(CONTINUED ON NEXT PAGE)







In summary, the Board finds that there is no evidence of clear and unmistakable error in the January 2012 rating decision nor does the evidence establish that the Veteran's diagnosis of PTSD was clearly erroneous.  Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that restoration of service connection for PTSD is warranted.   


ORDER

Restoration of service connection for PTSD, effective August 1, 2013 is granted.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


